DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
3A.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  method  Claim 19 as the claim that represents the claimed invention for analysis:  
Claim 19 recites:   110downloading a first video to a user equipment; 
analyzing enlargement magnification, a view angle, depth, and illuminance of a second camera ….used for photographing the first video, and a composition of the first subject included in the first video; 
5generating a first camera control signal that controls the first camera in order to photograph a second subject with enlargement magnification, a view angle, depth, and illuminance identical to or similar to enlargement magnification, a view angle, depth, and illuminance used when the second camera photographs the first video;
 generating a first drone control signal for moving the drone to a location capable of 10photographing the second subject by the first camera control signal;
 and transmitting the first drone control signal and the first camera control signal to the drone, wherein the first camera is a camera mounted in the drone.
The limitations from claim 19, downloading a first video to a user equipment; (a person controlling a UAV with is mobile phone, mobile phone having  the UAV control App. on it, the person is  downloading a video in his phone); analyzing enlargement magnification, a view angle, depth, and illuminance of a second camera ….used for photographing the first video, and a composition of the first subject included in the first video; (the person is zooming in/out screen of his phone, checking camera lighting, illumination etc. of his phone); 5generating a first camera control signal that controls the first camera in order to photograph a second subject with enlargement magnification, a view angle, depth, and illuminance identical to or similar to enlargement magnification, a view angle, depth, and illuminance used when the second camera photographs the first video (on phone  in UAV App. the person is pressing UAV camera control option to generate UAV camera control signal to take photo); generating a first drone control signal for moving the drone to a location capable of 10photographing the second subject by the first camera control signal ( on phone in UAV App. the  person is pressing UAV movement control option to  cause UAV to move to a location to take photo); and transmitting the first drone control signal and the first camera control signal to the drone, wherein the first camera is a camera mounted in the drone ( the person is pressing the submit option in UAV control App. to transmit UAV control and camera control signal),  which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites,  a user equipment, a first camera , a second camera, a drone.
A user equipment , a camera ,a  drone .. all are electro- mechanical system.   Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the mental process group. Thus claim 19  recites an Abstract Idea.
 Therefore Claim 19 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of:  110downloading a first video ….; 
analyzing enlargement magnification, a view angle, depth, and illuminance of a second camera …. ; 5generating a first camera control signal ….; generating a first drone control signal for moving the drone …. and transmitting the first drone control signal and the first camera control signal to the drone…
These  steps of : downloading amounts to mere data gathering, transmitting is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim  19  is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the “transmitting”  is considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 19 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claim 20 inherit the deficiencies of the base claim 19 and therefore are non-statutory by virtue of their dependency. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 7-8, 10-11, 13, 15 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (USP 2019/0317531) in view of Kang (KR-2006-0010064).
As Per Claim 1, Tankersley teaches,  a user equipment  ( via remote controller 120, Fig.1)[0022], [0029]), for controlling a drone, ( via aerial vehicle 110, Fig.1-2) , [0020-0022]) the user equipment  (120) comprising: a first wireless communication unit;( [0022], [0023], [0028]); and 5a processor  ( processor 920 of computer system 900 ) configured to control the drone in data communication with the drone through the first wireless communication unit, ( [0058-0062],[0065], Fig. 9), wherein the processor  is configured to: analyze  magnification and a view angle of a second camera and a composition of a first subject included in the first video, 10when data on the first video are input to the user equipment, ( [0028], [0030]), provide a first camera control signal that controls the first camera in order to photograph a second subject with enlargement magnification, a view angle, and a composition identical to or similar to enlargement magnification, a view angle, and a composition used when the second camera photographs the first video,( [0027], [0029]); 15provide a first drone control signal that moves the drone to a location in which the drone can photograph the second subject by the first camera control signal, ( [0025], [0024]) [0027]);  and transmit the first drone control signal and the first camera control signal to the drone through the first wireless communication unit.  ([0029],  (“the aerial vehicle 110 may  include one or more internal antenna in the housing 130 for transmitting and receiving signals from the remote controller 120”, [0030],   Also see ,[0020-0037]). 
However, Tankersley does not explicitly teach, analyzing enlargement magnification and a view angle of a second camera used for photographing a first video.
However, in  a related field of art, Kang teaches,  mobile communication terminal with reflector to check the zoom condition, wherein, a mobile terminal being equipped with a camera module having an optical  zoom function  ( Zoom in or zoom out  function), See Page2 para 1, page 3 para 2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley  and   Kang  before him  before the effective filing date of the claimed invention  to modify the systems of Tankersley, to include the zoom function teachings ( camera module with optical zoom function ) 
of  Kang  and configure with the system of Tankserley  to acquire zoom-in / zoom -out functionality and enabling the user to analyze enlargement magnification and view angle of camera  remote controller. Motivation to combine the two teachings is, by zooming in operation, magnifying the images/video etc.,   (i.e., an added  feature  to enhance utility of the display).
 As per Claim 7, Tankersley as modified by Kang  teaches the limitation of Claim 1. However, Tankersley in view of Kang teaches, a first memory configured to 25store information about the drone and data on the first video and the second video, 107wherein the information about the drone comprises information about overall hardware specifications of the drone comprising a model name, a size, a distance between diagonal axes, a battery number and capacity, a weight, a maximum takeoff weight, a maximum payload, a hovering accuracy range, a maximum angular speed, a maximum pitch 5angle, a maximum ascending speed, a maximum descending speed, a maximum speed, a maximum practical ascending altitude limit, a maximum wind speed capable of resisting wind, a maximum flight time for each payload, a motor model name, a propeller model name, presence or absence of a landing gear, an operating temperature, a type and model name of a mounted sensor, a wireless signal reception distance, and a pixel, magnification, and a view 10angle of a mounted camera of the drone.  (Tankersley : ( via main memory 904, Static memory 906,  storage unit 916 are being capable; of  storing  all information pertaining to Aerial vehicle   [0058-0063], [0031-0044],  Figs. 3-4, 9).
As per Claim 8, Tankersley as modified by Kang  teaches the limitation of Claim 1. However, Tankersley in view of Kang teaches, a first location data processor capable of processing data on a location of the user equipment, a location of the second subject, and a location of the drone, 15wherein the processor is configured to provide a second drone control signal that controls the drone to move to correspond to a movement direction and speed of the second subject when the second subject moves.  
[0058-0063], [0024-0034], (“the aerial vehicle 110 may  include one or more internal antenna in the housing 130 for transmitting and receiving signals from the remote controller 120”, [0030]).
As per Claim 10, Tankersley as modified by Kang  teaches the limitation of Claim 1. However, Tankersley in view of Kang teaches, wherein the data on the first video are stored in at least one of an external server, a web-based server, a cloud server, and storage of the user equipment (Tankersley: [0020], [0061]-[0064],
 Figs. 1, 9).
  Claim 11 is being rejected using the same rationale as claim 1.

As per Claim 13, Tankersley as modified by Kang  teaches the limitation of Claim 11. However, Tankersley in view of Kang teaches, wherein the first user equipment transmits the first drone 25control signal and the first camera control signal to the drone to control a movement of the 109drone and photographing of the first camera. (Tankersley : ([0029],  (“the aerial vehicle 110 may  include one or more internal antenna in the housing 130 for transmitting and receiving signals from the remote controller 120”, [0030],   Also see ,[0020-0037]).

As per Claim 15, Tankersley as modified by Kang  teaches the limitation of Claim 11. However, Tankersley in view of Kang  teaches, wherein the drone photographs while tracking the second subject.  (Tankersley : [0035-0044]).
Claim 19 is being rejected using the same rationale as claim 1.15 



6.	Claims 2-5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (USP 2019/0317531) in view of Kang (KR-2006-0010064) in view of 
As per Claim 2, Tankersley as modified by Kang  teaches the limitation of Claim 1. However, Tankersley in view of Kang does not explicitly teach, wherein the processor is configured to split the first video into a plurality of first split videos in frames per second and to calculate a first area ratio occupied by the first subject in each first split video. 
 In  a related field of art, LIAO et al. ( LIAO) teaches, an electronic device 1 comprising a video providing unit 11 and a processing unit 13, the processing unit being equipped with  a video splitting module 131, “the video splitting  module 131 splits the video 20 and extracts the   video segment 22 which comprises a plurality of successive  frames”, [0027], also see [0021], [0023-0026]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley  and   Kang  and LIAO  before him   before the effective filing date of the claimed invention  to modify the systems of Tankersley, to include teachings (video providing unit, processing unit ( video splitting module)) of  LAIO  and configure with the system of Tankserley  to slit video into plurality of video frame for other computation. 
As per Claim 3, Tankersley as modified by Kang and LIAO  teaches the limitation of Claim 2. However, Tankersley in view of Kang and LIAO  teaches, wherein the first drone control signal comprises a 25location control signal that adjusts a location of the drone so that the drone is offset by a 106predetermined distance from the second subject,  (Tankersley : [0024-0034], [0035-0038]) and the first camera control signal comprises a photographing control signal that controls enlargement magnification, a view angle, depth, and illuminance of the first camera.  (Kang : Page2 para 1, page 3 para 2).

As per Claim 4, Tankersley as modified by Kang and LIAO  teaches the limitation of Claim 2. However, Tankersley in view of Kang and LIAO teaches, the processor is configured to: determine that zoom-in photographing has been performed on the first subject, when a change amount in the first area ratio is greater than or equal to a first criterion in a specific section of the first video, and determine that zoom-out photographing has been performed on the first subject, when 10a change amount in the first area ratio is less than or equal to a second criterion in a specific section of the first video. (Tankersley : [0024-0034], [0035-0038]) (Kang : Page2 para 1, page 3 para 2).5 

As per Claim 5, Tankersley as modified by Kang and LIAO  teaches the limitation of Claim 4. However, Tankersley in view of Kang and LIAO teaches, wherein the processor is configured to provide a photographing control signal that zoom in or zoom out the first camera according to whether 15the zoom-in or zoom-out photographing is performed. (Kang : Page2 para 1, page 3 para 2). 

  Claim 12  is being rejected using the same rationale as claim 2.
Claim 20 is being rejected using the same rationale as claim 2.


7.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (USP 2019/0317531) in view of Kang (KR-2006-0010064) in view of 
Wu et al. (CN-108337544)
As per Claim 6, Tankersley as modified by Kang  teaches the limitation of Claim 1. However, Tankersley in view of Kang does not explicitly teach, wherein the processor is configured to: perform artificial intelligence (AI) learning, and learn enlargement magnification, a view angle, a focal length, depth, and illuminance 20of the second camera used for photographing the first video, a type and composition of a first subject included in the first video, and overall hardware specifications of the drone and the first camera by Al to provide the first drone control signal and the first camera control signal.  
In a related field of Art, Wu et al. ( Wu) teaches, a remote control television box based on internet artificial intelligence learning, wherein, the remote control box comprising a micro operation system, and the micro operation system being equipped with an artificial intelligence algorithm module , Abstract).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley  and   Kang  and Wu  before him before the effective filing date of the claimed invention   to modify the systems of Tankersley, to include the AI  teachings (AI module)  of  Wu and configure with the system (remote controller)  of Tankserley  in order to perform AI learning  in handling  enlargement magnification, a view angle, a focal length, depth, and illuminance 20of the  camera and   to provide the first drone control signal and the first camera control signal. Motivation to combine the two teachings is, to achieve precision and faster computation.
As per Claim 14, Tankersley as modified by Kang  teaches the limitation of Claim 11. However, Tankersley in view of Kang does not explicitly teach, wherein the first user equipment comprises an Al module capable of performing Al learning.  
In a related field of Art, Wu et al. ( Wu) teaches, a remote control television box based on internet artificial intelligence learning, wherein, the remote control box comprising a micro operation system, and the micro operation system being equipped with an artificial intelligence algorithm module , Abstract).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley  and   Kang  and Wu  before him   before the effective filing date of the claimed invention   to modify the systems of Tankersley, to include the AI  teachings (AI module) of  Wu and configure with the system (remote controller)  of Tankserley  in order to perform AI learning ( computer programs  automatically learn from and adapt to new data without being assisted by humans). Motivation to combine the two teachings is, to achieve automation (i.e., an added  feature  to enhance control of aerial vehicle flight operation ).

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (USP 2019/0317531) in view of Kang (KR-2006-0010064) in view of 
 Ghosh et al. ( USP 2018/0184401) in view of Cheah  et al. ( USP 2019/0139422) 
As per Claim 9, Tankersley as modified by Kang  teaches the limitation of Claim 1. However, Tankersley in view of Kang does not explicitly teach, wherein the first wireless communication unit is 20configured to: communicate with at least two access points located around the drone and the user equipment using an IEEE 802.11mc protocol, and provide location data of the user equipment and the drone by performing triangulation of the at least two access points with a round trip time (RTT) method.   
In  a related field of art, Ghosh et al. (Ghosh) teaches, coordinated transmissions among virtual access points (VAPS) wherein,  a WLAN 100   comprising a basis service set (BSS) 100 that  includes a HE access point 102, which may be an AP, a plurality of high-efficiency wireless (e.g., IEEE 802.11ax) (HE) stations 104, and a plurality of legacy (e.g., IEEE 802.11n/ac) devices 106. [0018]. The HE access point 102  and the HE STAs 104 transmitting and receiving data in accordance with IEEE 802.11mc ([0031], also see [0018-0020], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley,  Kang and Ghosh  before him  before the effective filing date of the claimed invention  to modify the systems of Tankersley, to include the VAPS  teachings (IEEE 802.11mc protocol) of  Ghosh and configure with the system  of Tankserley  in order to use IEEE 802.mc for precision and faster communication. Motivation to combine the two teachings is, to achieve Wi-Fi communication (i.e. faster uplink and down link).
However, Tankersley,  Kang  and Ghosh does not explicitly teach,  providing location data of the user equipment and the drone by performing triangulation of the at least two access points with a round trip time (RTT) method.  
In  a related field of Art, Cheah et al. ( Cheah)  teaches companion drone to assist location determination,  wherein, an operation drone is communicating with other drones and  “The operation drone may calculate a round-trip time (RTT) from the time it sent the request message to the time it received the response message”, [0050])  Also see [0047-0049], [0019-0022], [0025], Figs.1,4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley,  Kang, Ghosh and Cheah  before him  before the effective filing date of the claimed invention   to modify the systems of Tankersley, to include the    teachings ( Applications) of  Cheah and configure with the system   of Tankserley  in order to drone calculating calculate a round-trip time (RTT) while transmitting data to remote control unit.  Motivation to combine the two teachings is, to achieve precision communication (i.e. faster uplink and down link).

9.	Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (USP 2019/0317531) in view of Kang (KR-2006-0010064) in view of 
  Ghosh et al. ( USP 2018/0184401). 
As per Claim 18, Tankersley as modified by Kang  teaches the limitation of Claim 11. However, Tankersley in view of Kang does not explicitly teach, at least one access point that can be wirelessly connected to each of the drone and the first user equipment, wherein the drone, the first user equipment, and the access point communicate with each other with an IEEE 802.11mc protocol.  
20 	In  a related field of art, Ghosh et al. (Ghosh) teaches, coordinated transmissions among virtual access points (VAPS) wherein,  a WLAN 100   comprising a basis service set (BSS) 100 that  includes a HE access point 102, which may be an AP, a plurality of high-efficiency wireless (e.g., IEEE 802.11ax) (HE) stations 104, and a plurality of legacy (e.g., IEEE 802.11n/ac) devices 106. [0018]. The HE access point 102  and the HE STAs 104 transmitting and receiving data in accordance with IEEE 802.11mc ([0031], also see [0018-0020], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tankersley,  Kang and Ghosh  before him  before the effective filing date of the claimed invention  to modify the systems of Tankersley, to include the VAPS  teachings (IEEE 802.11mc protocol) of  Ghosh and configure with the system   of Tankersley  in order to use IEEE 802.mc for precision and faster communication. Motivation to combine the two teachings is, to achieve Wi-Fi communication (i.e. faster uplink and down link).
Allowable Subject Matter
10.	Claims 16-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663